                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Efrain Reyes Knowles,                       )
                                            )
               Plaintiff,                   )      ORDER OF RECUSAL
                                            )
       vs.                                  )
                                            )
Jesee Peterson,                             )      Case No.: 1:19-cv-249
                                            )
               Defendant.                   )


       Pursuant to 28 U.S.C. § 455(a), I recuse myself from hearing or determining any further

proceeding in this case.

       IT IS SO ORDERED.

       Dated this 30th day of December, 2019

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
